Order and judgment (one paper), Supreme Court, New York County (Stanley Parness, J.), entered December 16, 1993, unanimously affirmed for the reasons stated by Parness, J., with costs and disbursements. We would add that a "discount for lack of marketability accurately reflects the lesser value of shares that cannot be freely traded, whether they be a minority or a majority of the shares, and as such is [the] appropriate adjustment.” (Matter of Raskin v Walter Karl, Inc., 129 AD2d 642, 644.) No opinion. Concur—Sullivan, J. P., Carro, Ellerin, Asch and Tom, JJ.